


110 HRES 717 EH: 
U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 717
		In the House of Representatives, U.
		  S.,
		
			October 9, 2007
		
		RESOLUTION
		
	
	
		That the House has heard with profound
			 sorrow of the death of the Honorable Jo Ann Davis, a Representative from the
			 Commonwealth of Virginia.
		That a
			 committee of such Members of the House as the Speaker may designate, together
			 with such Members of the Senate as may be joined, be appointed to attend the
			 funeral.
		That the
			 Sergeant-at-Arms of the House be authorized and directed to take such steps as
			 may be necessary for carrying out the provisions of these resolutions and that
			 the necessary expenses in connection therewith be paid out of applicable
			 accounts of the House.
		That the
			 Clerk communicate these resolutions to the Senate and transmit a copy thereof
			 to the family of the deceased.
		That when the
			 House adjourns today, it adjourn as a further mark of respect to the memory of
			 the deceased.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
